                                                                                                                                 Rev. 12/1/18
                                                           LOCAL BANKRUPTCY FORM 3015-1

                                                  IN THE UNITED STATES BANKRUPTCY COURT

                                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 IN RE:                                                                         CHAPTER 13
 Kenneth Lester, III                                                            CASE NO.     1

                                                                                0 ORIGINAL PLAN
                                                                                      AMENDED AMENDED PLAN (Indicate 1st, 2nd,
                                                                                3rd, etc.)
                                                                                HU Number of Motions to Avoid Liens
                                                                                ? Number of Motions to Value Collateral


                                                                        CHAPTER 13 PLAN

                                                                           NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of (he following items. If an item is checked as
"Not Included" or if both boxes are checked or if neither box is checked, the provision will be ineffective if set out later in the plan.


 1The plan contains nonstandard provisions, set out in 9, which are not included 0 IncludedO Not Included
   in the standard plan as approved by the U.S. Bankruptcy Court for the Middle
       District of Pennsylvania.
 2The plan contains a limit on the amount of a secured claim, set out in 2.E,                       ? Included0 Not Included
      which may result in a partial payment or no payment at all to the secured
       creditor.I
 3The plan avoids a judicial lien or nonpossessory, nonpurchase-money security                      D 'included0 Not Included
       interest, set out in 2.G.                                                                     .

                                                           YOUR RIGHTS WILL BE AFFECTED i
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely written objection. This plan may
be confirmed and become binding on you without further notice or hearing unless a written objection is filed before the deadline
stated on the Notice issued in connection with the filing of the plan.



1.PLAN FUNDING AND LENGTH OF PLAN.

           A.         Plan Payments From Future Income



                  1. To date, the Debtor paid $ 0.00 (enter $0 if no payments have been made to the Trustee to date). Debtor shall
pay to the Trustee for the remaining term of the plan the following payments. If applicable, in addition to monthly plan payments,
Debtor shall make conduit payments through the Tmstee as set forth below. The total base plan is $26,250.00, plus other payments
and property stated in IB below:;

       Start                 End                                 Plan                   Estimated            Total           Total
      mm/yy                 mm/yy                             Payment                    Conduit            Monthly        Payment
                                                                                        Payment             Payment        Over Plan
                                                                                                                             Tier
 08/19                12/19                                                  250.00              0.00            250.00               1.250.00
 01/20                02/24                                                  500.00              0.00            500.00              25.000.00
 03/24                07/24                                                    0.00              0.00              0.00                   0.00




                                                                                                         Total Payments:          $26,250.00

                  2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee that a different
payment is due, the Trustee shall notify the Debtor and any attorney for the Debtor, in writing, to adjust the conduit payments and the
plan funding. Debtor must pay all post-petition mortgage payments that come due before the initiation of conduit mortgage payments.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

         Case 1:19-bk-02962-HWV                             Doc 10 Filed 07/11/19 Entered 07/11/19 15:05:33                   Desc
                                                            Main Document     Page 1 of 5
                                                                                                 T

                                                                                                     ;Rev. 12/1/18

                       3.Debtor shall ensure that any wage attachments are adjusted when necessary to conform to the terms of the plan.

                       4.CHECK ONE: 53 Debtor is at or under median income. Ifthis line is checked, the rest of 1.A.4 need not he
                                              completed or reproduced\



           B.Additional Plan Funding From Liquidation of Assets/Other


                       1.The Debtor estimates that the liquidation value of this estate is SQ.OOJ (Liquidation value is calculated as the
                           value of all non-exempt assets after the deduction of valid liens and encumbrances and before the deduction of
                           Trustee fees and priority claims.)i


                       Check one of the following two lines.

                       12 No assets will be liquidated. If this line is checked, the rest of l.B need not be completed or reproduced.


                       [U Certain assets will be liquidated as follows:!

                       2.In addition to the above specified plan payments, Debtor shall dedicate to the plan proceeds in the estimated
                          amount of $from the sale of property known and designated as;. All sales shall be completed by. If the
                           property does not sell by the date specified, then the disposition of the property shall be as follows:



                       3.Other payments from any source(s) (describe specifically) shall be paid to the Trustee as follows:



            SECURED CLAIMS.j

            A.Pre-Confirmation Distributions. Check one.

           12 None. If "None " is checked, the rest of 2.A need not be completed or reproduced.


            B.Mortgages (Including Claims Secured by Debtor^s Principal Residence) and Other Direct Payments by
                       Debtor. Check one.

           ? None. If "None " is checked, the rest of 2.B need not be completed or reproduced


           12 Payments will be made by the Debtor directly to the creditor according to the original contract terms, and without
                 modification of those terms unless otherwise agreed to by the contracting parties. All liens survive the plan if not
                 avoided or paid in full under the plan.<


        Name of Creditor                                       Description of Collateral         \     Last Four Digits of Account Number
 Home Point Financial Corp               99 Schell Street Harrisbura. PA 17109 Dauphin County         6491

      C.        Arrears (Including, but not limited to, claims secured by Debtor's principal residence). Check one.

           O None. If "None " is checked, the rest of 2. C need not be completed or reproduced.

           I2 The Trustee shall distribute to each creditor set forth below the amount of arrearages in the allowed claim. If post-petition
                 arrears are not itemized in an allowed claim, they shall be paid in the amount stated below. Unless otherwise ordered, if
                 relief from the automatic stay is granted as to any collateral listed in this section, all payments to the creditor as to that
                 collateral shall cease, and the claim will no longer be provided for under     l^22(b)(5) of the Bankruptcy Code:


                                                                                             Estimated          Estimated
                                                                                                                                     Estimated
                                                                                            Pre-petition       Post-petition
        Name of Creditor                               Description of Collateral                                                 Total to be
                                                                                            Arrears to be       Arrears to
                                                                                                                                 paid in plan
                                                                                               Cured             be Cured
 Home Point Financial Corp               99 Schell Street Harrisburq, PA 17109                   $15,736.00            $0.00           $15,736.00


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

           Case 1:19-bk-02962-HWV                          Doc 10 Filed 07/11/19 Entered 07/11/19 15:05:33                       Desc
                                                           Main Document     Page 2 of 5
                                                                                                                         Rev. 12/1/18
  D.      Other secured claims (conduit payments and claims for which a 8 506 valuation is not applicable, etc.)

       53 None. If "None" is checked, the rest of 2.D need not be completed or reproduced.


        E.Secured claims for which a S 506 valuation is applicable. Check one.
       12 None. If "None " is checked, the rest of 2.B need not be completed or reproduced.


       F.Surrender of Collateral. Check one.

       [2 None. If 'None" is checked, the rest of 2.F need not be completed or reproduced.

       G.Lien Avoidance. Do not use for mortgages or for statutory liens, such ds tax liens. Check one.


       [2 None. If "None " is checked, the rest of 2. G need not be completed or reproduced.


3.PRIORITY CLAIMS.

       A.Administrative Claims


                1.Trustee's Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by the United States Trustee.


                2.Attorney's fees. Complete only one of the following options:

                     a.In addition to the retainer of $already paid by the Debtor, the amount of Sin the plan. This
                              represents the unpaid balance of the presumptively reasonable fee specified in L.B.R. 2016-2(c); or


                     b.$see 9 below per hour, with the hourly rate to be adjusted in accordance with the terms of the written
                              fee agreement between the Debtor and the attorney. Payment of such lodestar compensatior. shall
                              require a separate fee application with the compensation approved by the Court pursuant to L.B.R.
                              2016-2(b).i


                3.Other. Other administrative claims not included hi      3.A. 1 or 3.A.2 above.
                             Check one ofthe following two lines.

       ]2 None. If "None " is checked, the rest of 3. A3 need not be completed or reproduced


       B.Priority Claims (including, certain Domestic Support Obligations

       12 None. If "None " is checked, the rest of 3.B need not be completed or reproduced.


       C.Domestic Support Obligations assigned to or owed to a governmental unit under 11 U.S.C. S507(a)(l)(B). Check
         one of the following two lines.

       53 None. If "None" is checked, the rest of 3.C need not be completed or reproduced.

4.UNSECURED CLAIMS[

       A.Claims of Unsecured Nonprioritv Creditors Specially Classified.
         Check one of the following two lines.

       [2 None. If "None " is checked, the rest of 4. A need not be completed or reproduced


       B.Remaining allowed unsecured claims will receive a pro-rata distribution of funds remaining after payment of
            other classes.


5.EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following two lines.

       H None. If "None " is checked, the rest of 5 need not be completed or reproduced.


                                                                    3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.comjBest Case Bankruptcy


     Case 1:19-bk-02962-HWV                   Doc 10 Filed 07/11/19 Entered 07/11/19 15:05:33                          Desc
                                              Main Document     Page 3 of 5
                                                                                                •Rev. 12/1/18


6.VESTING OF PROPERTY OF THE ESTATE.

           Property of the estate will vest in the Debtor upon

           Check the applicable line:

           D plan confirmation.
           O entry of discharge.
           53   closing of case.i



7.DISCHARGE: (Check one)'.


           53 The debtor will seek a discharge pursuant to 1328(a).

           ? The debtor is not eligible for a discharge because the debtor has previously received a discharge described in          1328(f).



8.ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the Trustee will treat the claim as
allowed, subject to objection by the Debtor.


Payments from the plan will be made by the Trustee in the following order:
Level 1:
Level 2:
Level 3:!
Level 4:[
Level 5:;
Level 6:
Level 7:
Level 8:
If the above Levels are not filled-in, then the order of distribution of plan payments will be determined by the Trustee using the


following as a guide:
Level 1:Adequate protection payments.
Level 2:Debtor's attorney's fees.
Level 3:Domestic Support Obligations.
Level 4:Priority claims, pro rata.
Level5:Secured claims, pro rata.
Level 6:Specially classified unsecured claims.
Level 7:Timely general unsecured claims.i
Level 8:Untimely filed general unsecured claims to which the Debtor has not objected.

9.NONSTANDARD PLAN PROVISIONS\

Include the additional provisions below or on an attachment Any nonstandard provision placed elsewhere in the plan is void.
(NOTE: The plan and any attachment must be filed as one document, not as a plan and exhibit.)




Software Copyright (c) 1996-2019BestCase.LLC.www.beslcase.com1Best Case Bankruptcy

       Case 1:19-bk-02962-HWV                    Doc 10 Filed 07/11/19 Entered 07/11/19 15:05:33                                Desc
                                                 Main Document     Page 4 of 5
                                                                                                                               Rev. 12/1/18
following as a guide:
Level 1:Adequate protection payments.
Level 2:Debtor's attorney's fees.
Level 3:Domestic Support Obligations.
Level 4:Priority claims, pro rata.
Level 5:Secured claims, pro rata.
Level 6:Specially classified unsecured claims.
Level 7:Timely general unsecured claims.
Level 8:Untimely filed general unsecured claims to which the Debtor has not objected.;


9.NONSTANDARD PLAN PROVISIONS

Include the additional provisions beiow or on an attachment. Any nonstandard provision placed elsewhere in the plan is void.
(NOTE: The plan and any attachment must be filed as one document, not as a plan and exhibit.)

                  1 A. If one of the debtors is not employed at the time of the filing of the plan, but has the ability to work, Debtors
                  will notify counsel when he (or she) returns to work, and any necessary adjustments to the plan will be made at
                  that time.

                   2(C). Debtor waives the right to object to these claims after the Plan is confirmed.
                                                                                                    I
                  2(E). Amounts stated are estimated. If an objection is filed to a Proof of Claim, payment of the amount
                  determined by the Court or as stipulated to by the parties.

                  2F. The collateral being surrendered is being surrendered in full satisfaction of debt

                   3B. IRS and PA Department of Revenue - The priority and/or secured portion of a timely filed allowed Proof of
                  Claim relating to tax claims referenced shall be paid in full through the Plan. If an objection is filed to any such
                  claim, the amount of the unsecured priority and secured claim determined by the Court or through agreement of
                  the parties shall be paid in full through the Plan.

                         Debtor may in the future provide for payment of post petition federal, state and/or local tax claims to the
                  detriment of non priority unsecured claims.

                   3A(2). Attorney fees. Debtor's counsel will bill attorney's time at $295.00 per hour associates time at $235.00 per
                  hour and paralegal time at $135.00 per hour. Said hourly fees are subject to change upon reasonable notice to
                  Debtor(s). Debtor's counsel will submit a Fee Application to the Court for approval of fees. Only those fees and
                  costs approved by the Court shall be paid by the Trustee to counsel.

                          In addition to fees, Debtors will be responsible                              hoto copying, traveMwfiere
                  applicable), postage, court costs, filing fees, and simila                            irred by f^^unseMjfttfexeunsS of
                  performing services to the Debtors.
 Dated:




                                                                             'Kenneth Lester, 111
                                                                               Debtori

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also certifies that this plan contains
no nonstandard provisions other than those set out in 9.:




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.ct                                                          Best Case Baatniptcy



        Case 1:19-bk-02962-HWV                                Doc 10 Filed 07/11/19 Entered 07/11/19 15:05:33                      Desc
                                                              Main Document     Page 5 of 5
